— Order unanimously reversed on the law with costs and motion granted. Memorandum: Plaintiff moved for leave to file a late notice of claim by notice of motion dated 96 days after his termination by the Town of Arkwright Highway Department. Special Term denied the motion without comment. We reverse. Plaintiff’s delay was minimal, and the town has failed to show that its ability to maintain a defense has been prejudiced (see, *982General Municipal Law § 50-e [5]). Under these circumstances, it was an abuse of discretion to deny the motion (Matter of Chatman v White Plains Hous. Auth., 101 AD2d 838; see, Matter of Bowen v Salamanca Dist. Hosp. Auth., 99 AD2d 658; Innes v County of Genesee, 99 AD2d 642, affd 62 NY2d 779; Matter of Baier v City of Rochester, 98 AD2d 991; Matter of Stevenson v County of Monroe, 97 AD2d 969, affd 63 NY2d 963). (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J. — late notice of claim.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.